Citation Nr: 0734625	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from January 1953 to December 
1954. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.

A motion to advance this case on the Board's docket was 
received by the Board on September 12, 2007.  This motion was 
granted by the Board on October 30, 2007 due to the veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The veteran 
is seeking service connection for hypertension.

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim.    Specifically, the 
Board finds that further development is necessary to make 
reasonable efforts to obtain relevant private records.  In 
May 2005, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information.  He veteran 
reported treatment, dating from 1969 to present, at numerous 
private facilities for high blood pressure.  The Board also 
notes that no previous attempts have been made to obtain such 
evidence.  As the veteran has advised the VA of the existence 
of additional pertinent clinical evidence, reasonable efforts 
should be made to obtain any such available evidence as these 
records may further assist the Board in developing a more 
complete picture of the veteran's disability.  38 U.S.C.A. 
§ 5103A(b)(1).

VA's duty to assist claimants includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the veteran asserts that service connection 
for hypertension is warranted.  In this regard, hypertension 
is high arterial blood pressure.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 889 (30th ed. 2003).  According to 38 C.F.R. 
§ 4.104, Code 7101, Note (1), hypertension means that 
diastolic blood pressure is predominantly 90 mm. or greater, 
and /or systolic blood pressure is predominantly 160 mm. or 
greater.  

The veteran's entrance examination in September 1952 reflects 
an elevated blood pressure reading.  Upon separation 
examination in December 1954, the veteran had a normal blood 
pressure reading.  However, a September 1955 student entrance 
physical examination revealed an elevated blood pressure 
reading within 1 year from discharge from military service.  
When the veteran was asked if he was in good health, the 
veteran responded that he had high blood pressure.  The Board 
notes that if it can be demonstrated that the veteran had 
hypertension within one year of separation from service as 
provided by 38 C.F.R. § 4.104, he may be eligible for 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309(a).  Additionally, a March 1956 VA examiner noted that 
the veteran "shows initially a systolic hypertension."  
Even though the 1956 VA examiner did not provide a diagnosis 
of hypertension, post-service treatment records reflect that 
the veteran has been diagnosed with hypertension.  See 
January 1983 Midway Hospital and January 1987 United Hospital 
records.  Presently, the record reflects that the veteran is 
taking medications for high blood pressure.  See January 2004 
to April 2005 Walgreens prescription profile.  However, the 
record does not contain a clinical opinion as to whether it 
is at least as likely as not that any current diagnosis of 
hypertension is etiologically related to the elevated blood 
pressure readings and provisional essential hypertension 
diagnosis noted in service.  The Board finds that such an 
opinion would be useful in adjudication of the claim de novo.

Additionally, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In this case, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event he is awarded service connection for the benefit 
sought.  As such, the Board finds that corrective notice 
should be sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for hypertension in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006), 38 C.F.R. § 
3.159 (2007), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  
Include an explanation of the information 
and evidence needed to establish a 
disability rating and effective date, per 
Dingess/Hartman.

Additionally, the veteran should be 
requested to provide the names, 
addresses, and approximate dates of 
treatment for each facility on provided 
VA Form 21-4142, Authorization and 
Consent to Release Information forms.  A 
VA Form 21-4142 should be completed for 
each individual or facility that may 
possess additional records pertinent to 
his hypertension claim.  Specifically, it 
is noted that the veteran listed 
approximately 9 sources of information 
regarding places where he has been 
treated for hypertension all in a May 
2005 VA Form 21-4142.  After obtaining 
any necessary authorization from the 
appellant, a reasonable attempt must be 
made to obtain any outstanding private 
medical records and associate them with 
the claims file.  Request that the 
veteran submit any pertinent evidence in 
his possession to VA, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  If any of the 
requested records do not exist or cannot 
otherwise be obtained, that fact should 
be noted in the claims file. 

2.  After associating with the record all 
evidence or responses obtained in 
connection with the above development, 
schedule the veteran for a VA examination 
with a physician with the appropriate 
expertise to address the nature and 
etiology of the veteran's hypertension.  
The veteran's claims file must be made 
available to and be reviewed by the 
examiner and examiner should indicate in 
the report that the claims file was 
reviewed.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

The examiner is asked to determine 
current status of the veteran's 
hypertension.  The examiner is also asked 
to determine whether it is at least as 
likely as not (a 50 percent probability 
or more) that the veteran's hypertension 
had its onset in service or within one 
year of separation or is otherwise 
etiologically related to service.  

A thorough rationale for all opinions 
must be provided.  In discussing the 
rationale, the VA examiner is asked to 
comment on the blood pressure readings 
noted in the service medical records as 
well as the September 1955 student 
entrance physical examination and the 
March 1956 VA examination. 

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for hypertension.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B and 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

